        Case 9:18-cv-00163-DWM Document 71 Filed 10/16/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 HIGH COUNTRY PAVING, INC.,                          CV 18–163–M–DWM

                       Plaintiff,

         vs.                                                ORDER

 UNITED FIRE & CASUALTY CO.,

                       Defendant.


      There are two discovery motions pending in this case. First, High Country

seeks to compel United Fire to produce documents and communications currently

withheld under claims of either privilege or work-product protections on the

ground that United Fire has waived such protections. (Doc. 31.) Second, United

Fire seeks to compel production of communications containing any evaluation of

the third-party claims against High Country. (Doc. 35.) Having reviewed the

parties’ filings related to the above,

      IT IS ORDERED that the parties must submit a hard copy of the documents

withheld in their respective privilege logs to Chambers on or before October 25,

2019, for in camera inspection.



                                         1
        Case 9:18-cv-00163-DWM Document 71 Filed 10/16/19 Page 2 of 2



      IT IS FURTHER ORDERED that by the same date, the parties shall comply

with the Court’s April 3, 2019 Scheduling Order and file with the Court:

      (1) a certification that they informed their respective clients that the loser

will pay the opposing party’s associated fees and costs on the present motions and

      (2) individual affidavits detailing their respective fees and costs associated

with the two motions.

(Doc. 22 at ¶ 7a); see Fed. R. Civ. P. 37(a)(5).

      DATED this 16th day of October, 2019.




                                           2
